     Case 2:20-cv-01573-WBS-DMC Document 27 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIE LEE BROOKS, II,                              No. 2:20-CV-1573 WBS DMC P
12                        Plaintiff,
13            v.                                          ORDER
14    PATRICK COVELLO, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District of

19   California local rules.

20                   On July 21, 2021, the Magistrate Judge filed findings and recommendations

21   recommending that Plaintiff’s motion for injunctive relief (ECF No. 22) be denied. ECF No. 26.

22   The findings and recommendations were served on the Plaintiff and contained notice that he may

23   file objections within the time specified therein. Id. at 7. Plaintiff has not filed any objections to the

24   findings and recommendations.

25                   In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

26   304(f), this Court has conducted a de novo review of this case. Having carefully reviewed the entire

27   file, the Court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                          1
     Case 2:20-cv-01573-WBS-DMC Document 27 Filed 08/10/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.    The findings and recommendations filed on July 21, 2021 (ECF No. 26) are
 3   adopted in full.
 4                  2.    Plaintiff’s motion for injunctive relief (ECF No. 22) is DENIED.
 5

 6

 7
     Dated: August 9, 2021                        /s/ John A. Mendez
 8
                                                  THE HONORABLE JOHN A. MENDEZ
 9                                                UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
